    Case 1:18-cv-00003-DN Document 82 Filed 08/13/19 PageID.1214 Page 1 of 14




                                 IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF UTAH


    ZACH JOHNSTON, and BARBIE
    JOHNSTON,                                              MEMORANDUM DECISION
                                                           AND ORDER GRANTING
                             Plaintiffs,                   MOTION FOR SUMMARY JUDGMENT

    v.

    INTERMOUNTAIN HEALTHCARE,
    INTERMOUNTAIN NORTH OGDEN                              Case No. 1:18-cv-00003-DN-DBP
    CLINIC, MCKAY-DEE HOSPITAL, ASL
    COMMUNICATIONS, INSYNC                                 District Judge David Nuffer
    INTERPRETERS, and ROES I-X,

                             Defendants.


           Plaintiffs Zach and Barbie Johnston assert several claims against Defendant ASL

Communications (“ASLC”) arising from multiple hospital visits at which the Johnstons allegedly

requested, but were denied or refused accommodation for their hearing-impaired status. 1 ASLC

seeks summary judgment on the Johnstons’ claims. 2

           Because the undisputed material facts demonstrate that ASLC did not own, lease, or

operate a place of public accommodation, ASLC is entitled to summary judgment on the

Johnstons’ claims under the Americans with Disabilities Act (“ADA”). 3 Additionally, because

the Johnstons fail to present facts or evidence that ASLC ever denied or refused their requests for

an American Sign Language interpreter, ASLC is entitled to summary judgment on the



1
    Second Amended Complaint (“Complaint”) ¶¶ 21-107, docket no. 51, filed Nov. 28, 2018.
2
 ASL Communications’ Motion for Summary Judgment (“Motion for Summary Judgment”), docket no. 54, filed
Mar. 26, 2019.
3
    Complaint ¶¶ 49-57, 67-89.
    Case 1:18-cv-00003-DN Document 82 Filed 08/13/19 PageID.1215 Page 2 of 14




Johnstons’ claims under the Rehabilitation Act and the Patient Protection and Affordable Care

Act (“ACA”). 4 And because the Johnstons fail to present facts or evidence that ASLC owed

them a duty of professional care or breached that duty, ASLC is entitled to summary judgment

on the Johnstons’ claim for professional negligence. 5 Therefore, ASLC’s Motion for Summary

Judgment 6 is GRANTED.


Contents
UNDISPUTED MATERIAL FACTS ............................................................................................ 3
DISCUSSION ................................................................................................................................. 4
      The Johnstons’ ADA claims fail because ASLC did not own, lease, or operate a place
                of public accommodation ........................................................................................ 5
      The Johnstons’ Rehabilitation Act and ACA claims fail because they did not any
                present facts or evidence that ASLC ever denied or refused their requests for
                an American Sign Language interpreter ................................................................. 8
      The Johnstons’ professional negligence claim fails because they did not present any
                facts or evidence that ASLC owed them a duty of professional care or breached
                that duty .................................................................................................................. 9
      ASLC is not entitled to an award of attorneys’ fees under Utah Code Ann. § 78B-5-
                825......................................................................................................................... 11
      ASLC is entitled to an award of attorneys’ fees as the prevailing party on the
                Johnstons’ ADA claims ........................................................................................ 12
ORDER ......................................................................................................................................... 14




4
    Id. ¶¶ 58-66, 90-102.
5
    Id. ¶¶ 103-107.
6
    Docket no. 51, filed Nov. 28, 2018.



                                                                                                                                                2
     Case 1:18-cv-00003-DN Document 82 Filed 08/13/19 PageID.1216 Page 3 of 14




                                   UNDISPUTED MATERIAL FACTS 7

            1.       ASLC does not own, lease, or operate a “place of accommodation,” as defined in

42 U.S.C. § 12181(7) and 28 C.F.R. § 36.104. 8

            2.       Neither of the Johnstons have ever made a request for services directly to ASLC. 9

            3.       In each instance referenced in the Complaint where an interpreter was requested,

but no interpreter showed up, the Johnstons’ requests were made to a third party, not directly to

ASLC. 10

            4.       In each instance referenced in the Complaint where an interpreter was requested,

but no interpreter showed up, the Johnstons do not know whether their request was conveyed to

ASLC. 11

            5.       According to Barbie Johnston, Intermountain Healthcare’s (“IHC”) is responsible

for conveying requests for a live interpreter to ASLC. 12

            6.       In instances where an interpreter allegedly failed to show up to a scheduled

appointment, the Johnstons are unsure which interpreters cancelled appointments or whether

those interpreters were associated with ASLC. 13

            7.       Neither of the Johnstons have ever been to ASLC’s offices. 14


7
  The following Undisputed Material Facts are taken from the parties’ briefing on ASLC’s Motion for Summary
Judgment. Motion for Summary Judgment ¶¶ 1-13 at 4-5; Amended Memorandum in Opposition to Motion for
Summary Judgment (“Response”) ¶¶ 1-6 at 5-6, docket no. 58, filed Apr. 26, 2019. Those facts, or portions thereof,
identified in the parties’ briefing that do not appear in these Undisputed Material Facts are either disputed; not
supported by the evidence; not material; or are not facts, but rather, are characterization of facts or legal argument.
8
    Motion for Summary Judgment ¶ 1 at 4.
9
    Id. ¶ 2 at 4.
10
     Id. ¶ 3 at 4.
11
     Id. ¶ 4 at 4.
12
     Id. ¶ 5 at 4.
13
     Id. ¶ 6 at 5.
14
     Id. ¶ 7 at 5.



                                                                                                                          3
     Case 1:18-cv-00003-DN Document 82 Filed 08/13/19 PageID.1217 Page 4 of 14




            8.        Neither of the Johnstons have ever visited ASLC’s website. 15

            9.        With the exception of a single telephone call made by Zach Johnston to complain

about a specific interpreter (which had nothing to do with the Johnstons’ claims in this case),

neither of the Johnstons have ever called ASLC. 16

            10.       Outside of having interpreters show up at appointments not related to the

Johnstons’ claims in this case, the Johnstons have had no interactions with ASLC. 17

            11.       The Johnstons have never entered into any agreements with ASLC. 18

            12.       The Johnstons are unaware of ASLC’s policies and procedures. 19

            13.       Besides interpreters allegedly failing to show up, the Johnstons have no

complaints about the services provided by ASLC. 20

            14.       ASLC has a contract with IHC to provide American Sign Language interpreters at

IHC facilities. 21

                                                DISCUSSION

            Summary judgment is appropriate if “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” 22 A factual dispute is genuine when

“there is sufficient evidence on each side so that a rational trier of fact could resolve the issue




15
     Id. ¶ 8 at 5.
16
     Id. ¶ 9 at 5.
17
     Id. ¶ 10 at 5.
18
     Id. ¶ 11 at 5.
19
     Id. ¶ 12 at 5.
20
     Id. ¶ 13 at 5.
21
  Response ¶ 1 at 5; ASL Communications’ Reply in Support of Motion for Summary Judgment (“Reply”) at 4,
docket no. 59, filed May 6, 2019.
22
     FED. R. CIV. P. 56(a).



                                                                                                           4
     Case 1:18-cv-00003-DN Document 82 Filed 08/13/19 PageID.1218 Page 5 of 14




either way” 23 or “if a reasonable jury could return a verdict for the nonmoving party.” 24 A fact is

material if “it is essential to the proper disposition of [a] claim.” 25 And in ruling on a motion for

summary judgment, the factual record and all reasonable inferences drawn therefrom are viewed

in a light most favorably to the nonmoving party. 26

            The moving party “bears the initial burden of making a prima facie demonstration of the

absence of a genuine issue of material fact and entitlement to judgment as a matter of law.” 27

The movant “need not negate the nonmovant’s claim, but need only point out . . . that there is an

absence of evidence to support the nonmoving party’s case.” 28 If the moving party carries this

initial burden, the nonmoving party “may not rest upon mere allegations or denials of [the]

pleading[s], but must set forth specific facts showing that there is a genuine issue for trial as to

those dispositive matters for which it carries the burden of proof.” 29 “The mere existence of a

scintilla of evidence in support of the [nonmovant’s] position will be insufficient to defeat a

properly supported motion for summary judgment.” 30

                          The Johnstons’ ADA claims fail because ASLC did not
                          own, lease, or operate a place of public accommodation

            The Johnstons assert four claims against ASLC for violation of the ADA: (1) excluding

from participation in or denying the benefits of the services, programs, or activities of a public

entity; (2) disparate treatment by reason of disability; (3) discriminatory policies, practices, and


23
     Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998).
24
  Universal Money Ctrs., Inc. v. Am. Tel. & Tel. Co., 22 F.3d 1527, 1529 (10th Cir. 1994) (internal quotations
omitted).
25
     Adler, 144 F.3d at 670.
26
     Id.
27
     Id. at 670-71.
28
     Universal Money Ctrs., Inc., 22 F.3d at 1529 (internal quotations omitted).
29
     Id. (internal quotations and citations omitted; emphasis in original).
30
     Id. (internal quotations omitted).



                                                                                                                 5
     Case 1:18-cv-00003-DN Document 82 Filed 08/13/19 PageID.1219 Page 6 of 14




procedures; and (4) discriminatory administrative methods. 31 However, the ADA expressly

provides that its requirements and obligations apply only to “any person who owns, leases (or

leases to), or operates a place of public accommodation.” 32 And it is undisputed that ASLC does

not own, lease, or operate a “place of accommodation,” as defined by the ADA. 33 The Johnstons

nevertheless argue that because the ADA applies to IHC, and because ASLC has an exclusive

contract with IHC to provide American Sign Language interpreters at IHC’s facilities, the ADA

must apply to ASLC. 34 The Johnstons’ argument fails for several reasons.

           First, the Johnstons argument is premised on a misreading of the ADA. The ADA

contains provisions that prohibit various discriminatory activities “directly, or through

contractual, licensing, or other arrangements.” 35 But contrary to the Johnstons’ interpretation,

these references to contractual arraignments do not alter or expand the class of persons to which

the ADA’s requirements and obligations apply. Rather, “[t]hose clauses make clear . . . that their

prohibitions cannot be avoided by means of contract[.]”36 The ADA’s requirements and

obligations apply only to the person who owns, leases (or leases to), or operates a place of public

accommodation. 37

           Second, the Johnstons present no facts or evidence showing that the ADA’s requirement

and obligations apply to IHC. Nor do they present any evidence that ASLC’s contract with IHC




31
     Complaint ¶¶ 49-57, 67-89.
32
     42 U.S.C. § 12182(a); see also 28 C.F.R. § 36.201(a).
33
     Undisputed Material Facts, supra, ¶ 1.
34
     Response at 9-12, 13-15.
35
     42 U.S.C. §§ 12182(b)(1)(A)(i)-(iii); see also id. § 12182(b)(1)(D).
36
     PGA Tour, Inc. v. Martin, 121 S.Ct. 1879, 1891 (2001).
37
     42 U.S.C. § 12182(a); see also 28 C.F.R. § 36.201(a).



                                                                                                    6
     Case 1:18-cv-00003-DN Document 82 Filed 08/13/19 PageID.1220 Page 7 of 14




is an “exclusive contract” for the provision of American Sign Language interpreters at IHC

facilities.

           Finally, the Johnstons do not identify any language in ASLC’s contract with IHC that

suggests ASLC is an agent of IHC, or that it assumed IHC’s obligations under the ADA

regarding accommodations to the hearing impaired. Indeed, the contract expressly states

otherwise:

           This Agreement does not constitute the hiring of [ASLC] or its Staff by [IHC].
           This Agreement shall not be construed as a partnership. Neither [ASLC] nor
           [IHC] shall be liable for any obligation incurred by the other. It is the parties’
           intention that so far as shall be in conformity with the law, [ASLC] and its Staff
           shall be independent contractors and not [IHC]’s employees. In conformity
           therewith, [ASLC] shall retain sole and absolute discretion and judgment in the
           manner and means of providing Services to [IHC] at Facility. However, [ASLC]
           shall comply with all policies, rules, and regulations of [IHC] and Facility in
           connection with provision of the Services. All Services rendered by [ASLC] shall
           be rendered in a competent, efficient, and satisfactory manner and in strict
           accordance with the currently approved methods and practices in the field. [IHC]
           assumes professional and administrative responsibility for the Services rendered
           only to the extent that: 1) [IHC] is responsible for assuring itself that [ASLC] is
           qualified to render the Services; and 2) [ASLC] is satisfying all the obligations set
           forth in this Agreement. 38

           Because the undisputed material facts demonstrate that ASLC did not own, lease, or

operate a place of public accommodation, 39 the ADA’s requirements and obligations do not

apply to ASLC. 40 Therefore, ASLC is entitled to summary judgment on the Johnstons’ ADA

claims. 41




38
     Reply at Exhibit E Clinical Services Agreement.
39
     Undisputed Material Facts, supra, ¶ 1.
40
     42 U.S.C. § 12182(a); see also 28 C.F.R. § 36.201(a).
41
     Complaint ¶¶ 49-57, 67-89.



                                                                                                   7
     Case 1:18-cv-00003-DN Document 82 Filed 08/13/19 PageID.1221 Page 8 of 14




                 The Johnstons’ Rehabilitation Act and ACA claims fail because they
                did not any present facts or evidence that ASLC ever denied or refused
                      their requests for an American Sign Language interpreter

            The Johnstons assert claims against ASLC under the Rehabilitation Act and the ACA. 42

Specifically, the Johnstons allege ASLC discriminated against them by refusing and denying the

Johnstons’ requests for American Sign Language interpreters. 43 However, the Johnstons fail to

present facts or evidence to support their allegations.

            It is undisputed that the Johnstons did not make a request for services directly to ASLC. 44

Rather, in each instance where an interpreter was requested and no interpreter showed up, the

Johnstons’ made their requests to a third party45—presumably, IHC. It is also undisputed that the

Johnstons do not know whether their requests for interpreters were conveyed to ASLC. 46 And it

is undisputed that in instances where an interpreter failed to show up to a scheduled appointment,

the Johnstons are unsure which interpreters cancelled appointments or whether those interpreters

were associated with ASLC. 47

            In the face of these undisputed facts, the Johnstons assert they had a good faith belief that

IHC had a contract with ASLC and would convey their requests to ASLC. 48 The Johnstons argue

that “in the eyes of contract law and the ADA,” it is irrelevant whether IHC conveyed the




42
     Id. ¶¶ 58-66, 90-102.
43
     Id. ¶¶ 61-62, 94-95, 98.
44
     Undisputed Material Facts, supra, ¶ 2.
45
     Id. ¶ 3.
46
     Id. ¶ 4.
47
     Id. ¶ 6.
48
     Response at 12.



                                                                                                        8
     Case 1:18-cv-00003-DN Document 82 Filed 08/13/19 PageID.1222 Page 9 of 14




Johnstons’ requests to ASLC. 49 And they maintain that because IHC is liable for failing to

provide effective interpreters, ASLC is also liable. 50

            The Johnstons cite no legal authority to support their arguments. Nor do they—or can

they—point to any language in ASLC’s contract with IHC to support their arguments. The

contract plainly states that ASLC is an independent contractor, and that it is not liable for any

obligation incurred by IHC. 51 And regardless, the Johnstons present no facts or evidence

showing that IHC is liable for refusing or denying their requests for interpreters. The allegations

in the Johnstons’ Complaint, alone, are insufficient to avoid summary judgment. 52

            Based on the undisputed material facts, and because the Johnstons fail to present facts or

evidence that ASLC ever denied or refused the Johnstons’ requests for an American Sign

Language interpreter, ASLC is entitled to summary judgment on the Johnstons’ Rehabilitation

Act and ACA claims. 53

                       The Johnstons’ professional negligence claim fails because they
                        did not present any facts or evidence that ASLC owed them
                             a duty of professional care or breached that duty

            The Johnstons assert a claim for professional negligence against ASLC. 54 “[A] client may

be injured if a professional fails to fulfill [its] responsibilities to [the client].” 55 A professional

owes its clients a duty to meet the standard of competence and care possessed by professional




49
     Id. at 13, 16-17.
50
     Id.
51
     Reply at Exhibit E Clinical Services Agreement.
52
     Universal Money Ctrs., Inc., 22 F.3d at 1529.
53
     Complaint ¶¶ 58-66, 90-102.
54
     Id. ¶¶ 103-107.
55
     Steiner Corp. v. Johnson & Higgins of California, 996 P.2d 531, 532 (Utah 2000).



                                                                                                           9
 Case 1:18-cv-00003-DN Document 82 Filed 08/13/19 PageID.1223 Page 10 of 14




men and women in the locality, and is negligent when a breach of that duty causes injury to the

client. 56

            The Johnstons argue that because ASLC has an exclusive contract with IHC to provide

American Sign Language interpreters at IHC’s facilities, ASLC was IHC’s agent and owed the

Johnstons a duty of professional care. 57 The Johnstons further argue that ASLC breached its duty

of professional case when it failed to provide certified and qualified interpreters necessary for

effective communication during their hospital visits. 58 However, the Johnstons fail to present

facts or evidence to support their professional negligence claim.

            The Johnstons fail to present evidence that ASLC’s contract with IHC was an exclusive

contract. The contract also plainly states that ASLC is an independent contractor and is not liable

for any obligation incurred by IHC. 59 Additionally, it is undisputed that the Johnstons did not

directly request services from ASLC, 60 and they do not know whether their requests for

interpreters were conveyed to ASLC. 61 It is also undisputed that the Johnstons do not know

whether the interpreters that cancelled appointments were associated with ASLC. 62 And it is

undisputed that the Johnstons have no complaints about the services provided by ASLC, besides

interpreters allegedly failing to show up to appointments. 63 Moreover, the Johnstons do not

dispute that they had no interactions with ASLC in relation to the hospital visits that give rise to




56
     Nauman v. Harold K. Beecher & Assocs., 467 P.2d 601, 615 (Utah 1970).
57
     Response at 17-19.
58
     Id.
59
     Reply at Exhibit E Clinical Services Agreement.
60
     Undisputed Material Facts, supra, ¶¶ 2-3.
61
     Id. ¶ 4.
62
     Id. ¶ 6.
63
     Id. ¶ 13.



                                                                                                    10
 Case 1:18-cv-00003-DN Document 82 Filed 08/13/19 PageID.1224 Page 11 of 14




their claims in this case. 64 And the Johnstons do not dispute that they have never been to ASLC’s

offices or visited ASLC’s website, 65 or that they have never entered into any agreements with

ASLC. 66

            Based on the undisputed material facts, the Johnstons were not clients of ASLC. The

Johnstons fail to present facts or evidence that ASLC owed the Johnston’s a duty of professional

care. And the Johnstons fail to present facts or evidence that ASLC breached any duty of care in

relation to the Johnstons’ hospital visits. Therefore, ASLC is entitled to summary judgment on

the Johnstons’ professional negligence claim. 67

                             ASLC is not entitled to an award of attorneys’ fees
                                   under Utah Code Ann. § 78B-5-825

            ASLC requests an award of attorneys’ fees under Utah Code Ann. § 78B-5-825, 68 which

provides: “[T]he court shall award reasonable attorney fees to a prevailing party if the court

determines that the action or defense to the action [i]s without merit and not brought or asserted

in good faith.” 69 “A case that is ‘without merit’ ‘border[s] on frivolity,’ having ‘little weight or

importance’ and ‘no basis in law or fact.’” 70 A case is “not brought or asserted in good faith” if:

            (i) [t]he party lacked an honest belief in the propriety of the activities in question;
            (ii) the party intended to take unconscionable advantage of others; or
            (iii) the party intended to or acted with the knowledge that the activities in
            question would hinder, delay, or defraud others. 71



64
     Id. ¶¶ 9-10.
65
     Id. ¶¶ 7-8.
66
     Id. ¶ 11.
67
     Complaint ¶¶ 103-107.
68
     Motion for Summary Judgment at 13-16.
69
     Utah Code Ann. 78B-5-825(1).
70
 Home Abstract & Title Co., Inc. v. Am. Pension Servs., Inc., 282 P.3d 1015, 1018 (Utah Ct. App. 2012) (quoting
Cady v. Johnson, 671 P.2d 149, 151 (Utah 1983)) (alteration in original).
71
     Id. (quoting Valcarce v. Fitzgerald, 961 P.2d 305, 316 (Utah 1998)).



                                                                                                              11
 Case 1:18-cv-00003-DN Document 82 Filed 08/13/19 PageID.1225 Page 12 of 14




            ASLC is entitled to summary judgment on each of the Johnstons’ claims. 72 This is

primarily due to the Johnstons’ misreading of the ADA, 73 and their misplaced reliance on

ASLC’s contract with IHC. 74 But it is also because the Johnstons failed to produce any facts or

evidence to withstand summary judgment. Therefore, the Johnstons’ claims against ASLC are

“without merit” for purposes of Utah Code Ann. § 78B-5-825.

            However, the record does not support a finding that the Johnstons claims against ASLC

were “not brought or asserted in good faith.” Rather, the Johnstons were aware of a contractual

relationship between ASLC and IHC. 75 This contractual relationship was the basis for the

Johnstons’ belief in the propriety of their claims against ASLC. Nothing in the record suggests

that the Johnstons intended to take unconscionable advantage of ASLC, or hinder, delay, or

defraud ASLC. Therefore, ASLC is not entitled to an award of attorneys’ fees under Utah Code

Ann. § 78B-5-825.

                               ASLC is entitled to an award of attorneys’ fees
                           as the prevailing party on the Johnstons’ ADA claims

            ASLC also requests an award of attorneys’ fees under the ADA. 76 The ADA and its

corresponding regulations provide that “[i]n any action . . . commenced pursuant to [the ADA],

the court . . . in its discretion, may allow the prevailing party . . . a reasonable attorney’s fee,

including litigation expenses, and costs . . . .” 77 The Tenth Circuit Court of Appeal has

recognized that a prevailing defendant “should ordinarily only recover attorney’s fees [under the



72
     Discussion, supra, at 5-10.
73
     Id. at 5-6.
74
     Id. at 6-10.
75
     Undisputed Material Facts, supra, ¶ 14.
76
     Motion for Summary Judgment at 16-17.
77
     42 U.S.C. § 12205; 28 C.F.R. § 36.505



                                                                                                       12
 Case 1:18-cv-00003-DN Document 82 Filed 08/13/19 PageID.1226 Page 13 of 14




ADA] if . . . the plaintiff’s action was frivolous, unreasonable, or without foundation, even

though not brought in subjective bad faith.” 78 This standard “is met when a party utterly fails to

produce any evidence in support of material issues necessary to withstand summary judgment.” 79

            ASLC is the prevailing party on the Johnstons’ ADA claims. It is undisputed that ASLC

does not own, lease, or operate a “place of accommodation,” 80 and therefore, cannot be liable

under the ADA. Though ASLC contracted with IHC to provide American Sign Language

interpreters at IHC facilities, 81 the Johnstons presented no evidence that the ADA’s requirements

and obligations apply to IHC. And even if they had, ASLC’s contract with IHC plainly states that

ASLC is an independent contractor—not IHC’s agent—and that it is not liable for any obligation

incurred by IHC. 82 The undisputed facts also show that the Johnstons never directly requested

services from ASLC, and that they are unaware of whether their requests were conveyed to

ASLC or whether the interpreters that cancelled appointments were associated with ASLC. 83 The

Johnstons failed to produce any facts or evidence to support their ADA claims against ASLC.

Therefore, under the circumstances, it is appropriate that ASLC be awarded its reasonable

attorneys’ fees incurred in defending against the Johnstons’ ADA claims.




78
  Twilley v. Integris Baptist Med. Ctr., Inc., 16 Fed. App’x 923, 925-26 (10th Cir. 2001) (internal quotations
omitted).
79
     Id. at 926 (emphasis in original).
80
     Undisputed Material Facts, supra, ¶ 1.
81
     Id. ¶ 14.
82
     Reply at Exhibit E Clinical Services Agreement.
83
     Undisputed Material Facts, supra, ¶¶ 2-4, 6.



                                                                                                                 13
 Case 1:18-cv-00003-DN Document 82 Filed 08/13/19 PageID.1227 Page 14 of 14




                                           ORDER

           IT IS HEREBY ORDERED that ASLC’s Motion for Summary Judgment 84 is

GRANTED. The Johnstons’ claims against ASLC 85 are DISMISSED with prejudice. As the

prevailing party on the Johnstons’ ADA claims, ASLC is entitled to an award of its reasonable

attorneys’ fees incurred in defending against these claims. The amount of ASLC’s award shall be

determined by subsequent motion. And in such motion, ASLC must apportion its attorneys’ fees

among the Johnstons’ ADA claims and the Johnstons’ other claims.

           Signed August 13, 2019.

                                            BY THE COURT


                                            ________________________________________
                                            David Nuffer
                                            United States District Judge




84
     Docket no. 54, filed Mar. 26, 2019
85
     Complaint ¶¶ 49-107.



                                                                                                14
